EXHIBIT 10.55

 

AMENDMENT TO

AGREEMENT FOR SALE AND PURCHASE OF PROPERTY

 

 

THIS AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE OF PROPERTY is made this 10th
day of June, 2016, by and between HAMPTON HOTEL ASSOCIATES LLC, a Delaware
limited liability company, (“Seller”); and THREE CAPITAL HOTELS, INC., a
Virginia corporation (“Buyer”); and AJITKUMAR PATEL (“Guarantor”).

 

WHEREAS, the parties entered into an Agreement For Sale and Purchase of Property
dated April ___, 2016 (the “Agreement”), whereby the Seller is to sell to the
Buyer the Hotel defined and as further set forth in the Agreement; and

 

WHEREAS, the parties wish to modify the terms of the Agreement as set forth
herein.

 

NOW, THEREFORE, for the mutual consideration contained herein and in the
Agreement, the receipt and sufficiency of which are hereby acknowledged, the
parties agree to modify and amend the Agreement as follows:

 

1.The Feasibility Date as set forth in Article 1.1(o) of the Agreement shall be
extended by seven (7) days for a total of fifty-two (52) days after the
Effective Date, which date shall be June 20, 2016.  The extension is limited to
the conditions set forth in Section 2.2.

 

2.The Closing Date, as set forth in Article 1.1(f) shall be July 13, 2016

 

3.Section 2.2, Buyer’s Inspection Rights, shall be modified as follows:

 

“The Buyer and Guarantor shall have until the Feasibility Date to obtain
approval and receive a franchise agreement as defined in Article 1.1(p) from
Intercontinental Hotels Group, LLC for the operation of the Hotel as a Crown
Plaza Hotel and Resort Franchise.  The Feasibility Study for all other
inspections as set forth in the Agreement shall terminate on June 13, 2016.  The
Feasibility Date shall only be extended for the purpose of obtaining the
Franchise Agreement.  If Buyer is unable to obtain a Franchise Agreement, it
must notify the Seller by written notice on or before June 20, 2016 of its
intent to terminate the Agreement.”

 

4.Buyer acknowledges and agrees that, except for the Inspection Right described
in Section 3 above, Buyer’s Inspection Rights expire on June 13, 2016, and the
Deposit becomes non-refundable on that date except as otherwise specifically set
forth in the Agreement.

 

5.Unless modified herein, all provisions of the Agreement shall remain in full
force and effect.




1

 

--------------------------------------------------------------------------------

 

WITNESS the following signatures: 

 

HAMPTON HOTEL ASSOCIATES LLC

 

By

 

/s/ Andrew M. Sims

 

 

Manager

 

THREE CAPITAL HOTELS, INC.

 

By

 

/s/ Ajitkumar B. Patel

 

 

Its       President

 

 

/s/ Ajitkumar B. Patel

Ajitkumar Patel

 

2

 